Citation Nr: 1723048	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cold injury residuals, bilateral lower extremities (frostbite).

2. Entitlement to service connection for cold injury residuals, bilateral lower extremities (frostbite). 

3. Entitlement to service connection for lower lumbar injury, to include as secondary to cold injury residuals, bilateral lower extremities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION 

The Veteran had active duty in the United States Army from January 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2016, the Veteran requested a hearing before the Board.  The hearing was scheduled for November 2016.  The Veteran failed to appear for the hearing and no request for postponement was received.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of secondary service connection for the lower lumbar injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the Veteran's claim for cold injury residuals, left and right lower extremities.  The Veteran was notified in April 2003, but did not appeal this decision or submit new and material evidence within one year. 

2.  Evidence received since April 2003, when viewed in conjunction with all the evidence of record, raises a reasonable possibility of substantiating the claim of service connection for cold injury residuals, bilateral lower extremities. 

3.  The Veteran's cold injury residuals, bilateral lower extremities, are related to his military service. 


CONCLUSIONS OF LAW

1. The April 2003 decision that denied the Veteran's claim for service connection for cold injury residuals, left and right lower extremities, is final.  38 U.S.C.A 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has been received sufficient to reopen the claim of service connection for cold injury residuals, left and right lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The cold injury residuals, bilateral lower extremities, were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Board is reopening the claim of service connection for cold injury residuals, bilateral lower extremities, which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016). 

Although the RO has reopened the previously denied claim for service connection for cold injury residuals, left and right lower extremities, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d. 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for cold injury residuals, left and right lower extremities, has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

In an April 2003 rating decision, the RO denied service connection for cold injury residuals, left and right lower extremities, finding that such a disability was not incurred during service.  The Veteran was informed of that decision, and he did not file a timely appeal or submit new and material evidence.  Accordingly, the Board finds that the April 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The claim of entitlement to service connection for cold injury residuals, bilateral lower extremities, may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2012.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the April 2003 rating decision, the evidence included outpatient treatment records from the San Antonio VA clinic from November 2001 to January 2003, where the Veteran complained of burning pain and numbness in his feet, and was assessed with burning neuropathy second to frostbite in January 2003.  The record also included a VA cold injury protocol examination dated April 2003, where the Veteran was diagnosed with bilateral frostbite injury. 

To reopen the claim, the new evidence must show that the Veteran's cold injury residuals, bilateral lower extremities, are related to service. 

Evidence received since the April 2003 rating decision includes numerous post-service medical records dated between 2010 and 2012 reflecting treatment for bilateral foot conditions that included dystrophic discolored long toenails, hyperkeratosis, and dry/scaly skin.  Some of these same symptoms were noted in his April 2003 VA exam.  The evidence also includes the Veteran's November 2012 lay statement which gave additional information regarding the severity of his frostbite during service, his treatment for it, and the persistent problems that he has had since. 

The Board finds that there is sufficient evidence to reopen the claim for service connection for cold injury residuals, bilateral lower extremities.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met.  The Veteran is competent and credible with regard to the onset and continuity of his frostbite symptoms.  Therefore, with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for cold injury residuals, bilateral lower extremities.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted.

Service Connection 

The Veteran essentially contends that his cold injury residuals began in service. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d. 1163 (Fed. Cir. 2004).

In this case, the Veteran's service treatment records are unavailable.  However, post-service treatment records show treatment for foot conditions, including dystrophic discolored long toenails, hyperkeratosis, and dry/scaly skin.  An April 2003 VA examination notes the Veteran's statements that during his time in Germany while in service, he had field exercises in the snow during extremely poor weather.  The Veteran described his feet as becoming extremely cold, and turning white and painful.  Over time, the Veteran experienced pain and burning in his feet, and recurrent fungal infections.  The examiner provided a diagnosis of bilateral frostbite injury and noted that many of the symptoms occurred before the Veteran's diagnosis of diabetes, which also affected his feet.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for cold injury residuals, bilateral lower extremities, is warranted.  The most comprehensive evidence addressing the etiology of the Veteran's disability are his lay statements during his April 2003 exam.  In this regard, the Board notes that the Veteran is competent and credible with regard to any assertions as to onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Additionally, the April 2003 examination findings support his assertions. Critically, there is no evidence to the contrary.  Accordingly, the criteria for service connection for cold injury residuals, bilateral lower extremities, have been met.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for cold injury residuals, bilateral lower extremities, is granted. 

Service connection for cold injury residuals, bilateral lower extremities, is granted. 





REMAND

As to the claim for secondary service connection for a lower lumbar injury, the Veteran asserted in a November 2012 statement that his lower extremity frostbite injuries led to his lumbar injury.  The record also shows that the Veteran was involved in motor vehicle accidents, with one occurring in 1988, and has had repeated medical visits where he complained of back pain.  The Veteran has never been evaluated to ascertain any secondary service connection between his lower lumbar injuries and his bilateral frostbite injury.  Therefore, the Veteran should be provided an examination to determine the nature and etiology of his lower lumbar injury, including whether it was caused by or aggravated by his bilateral frostbite injury. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure any relevant, outstanding VA medical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided for the Veteran and his attorney. 

2. Schedule the Veteran for a VA back examination to determine the nature and etiology of any current lumbar disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records (if available), post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should answer the following question: 

Is it at least as likely as not (a 50 percent probability or more) that a back disorder is either proximately caused by or permanently aggravated by his service-connected cold injury residuals, bilateral lower extremities, or related to service.

A complete rationale must be provided for any opinion stated.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


